Citation Nr: 1107243	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-20 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of a traumatic 
brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Marine 
Corps from July 1979 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by the San Diego, 
California, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA), which denied entitlement to the benefit 
sought.

The Veteran had additionally initiated an appeal of the initial 
noncompensable evaluation assigned for service connected migraine 
headaches, but in a May 2009 decision the RO awarded a 30 percent 
rating for that disability.  The Veteran is apparently satisfied 
with this evaluation, as he declined to perfect an appeal on that 
issue.


FINDINGS OF FACT

1.  The Veteran sustained a TBI in 2004 during combat operations 
in Iraq.

2.  Currently identified residuals of TBI include headaches and 
mild cognitive deficits.


CONCLUSION OF LAW

The criteria for service connection of residuals of TBI have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The benefit sought on appeal is being granted in full.  Any error 
committed with respect to either the duty to notify or the duty 
to assist was harmless and will not be further discussed.  

II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The fact of injury is well established by the record.  In May 
2004, during combat operations, the Veteran was riding in a 
vehicle which struck a land mine and was destroyed.  He sustained 
a head injury in that attack.  As the injury occurred in combat, 
and the Veteran's records verify his combat participation, his 
statements alone are sufficient to establish the incident 
occurred.  38 C.F.R. § 3.304(d).  Moreover, the account is 
verified in service treatment records, which note a "minor 
concussion" from 2004.

Post service medical records document repeated subjective reports 
of cognitive impairment.  The Veteran reports mixing up words, 
memory problems, and difficulty with his sense of direction.  
Treating VA and private doctors and counselors have noted these 
problems as well.  For example, the Veteran will reverse letters 
or words several times in a conversation ("pashed motatoes").  
He is noted to speak in an abnormally measured way, as if 
exerting extra effort in word selection and pronunciation.  
Neuropsychological testing, while in the normal or average range, 
indicated that the Veteran's abilities were in fact reduced from 
pre-injury levels.  This is consistent with his subjective 
reports.

He also has reported an increase in the frequency of his 
headaches.  Medical histories provided to multiple VA examiners 
indicate that while the Veteran had a history of migraines prior 
to the 2004 TBI, the frequency increased noticeably after.  VA 
doctors have repeatedly differentiated between the headache types 
and specified that the Veteran has both migraine and 
posttraumatic headaches.  Interestingly, in evaluating the 
disability, the RO has made no differentiation.

The Veteran is competent to report decreases in his memory 
functioning and speech difficulties.  These subjective reports 
are also, to an extent, verified by his treating health care 
providers.  Moreover, the record is abundantly clear that some 
portion of the Veteran's current headache disability is directly 
attributable to his in-service TBI.  There is an established in-
service injury, current disability, and a nexus between the two.

Accordingly, service connection for residuals of TBI is 
warranted.


ORDER

Service connection for residuals of TBI is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


